       Case 1:20-cv-00945-KK-KRS Document 14 Filed 11/04/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


RHONDA RODRIGUEZ,

                Plaintiff,

v.                                                                  No. 1:20-cv-945 KK/KRS

JAY DAVIS, et al.,

                Defendants.

                                    SCHEDULING ORDER

       THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on November 4, 2020. At the hearing, the Court adopted the parties’ proposed

Joint Status Report and Provisional Discovery Plan, with slight modifications, as reflected in the

dates below

       Accordingly, IT IS HEREBY ORDERED that the parties shall adhere to the following

discovery plan:

       (a) Maximum of twenty-five (25) interrogatories by each party to any other party with

           responses due thirty (30) days after service.

       (b) Maximum of twenty-five (25) requests for admission by each party to any other party

           with responses due thirty (30) days after service.

       (c) Maximum of twelve (12) depositions per side. Each deposition shall not exceed

           seven (7) hours unless extended by agreement of the parties.

       IT IS FURTHER ORDERED that the following case management deadlines

shall govern:




                                                                                   Scheduling Order
                                                                                        Page 1 of 3
       Case 1:20-cv-00945-KK-KRS Document 14 Filed 11/04/20 Page 2 of 3




       (a) Deadline for Plaintiff to amend pleadings pursuant to Federal Rule of Civil Procedure

           15: December 4, 2020;

       (b) Deadline for Plaintiff to join parties pursuant to Federal Rule of Civil Procedure 15:

           December 4, 2020

       (c) Deadline for Defendants to amend pleadings pursuant to Federal Rule of Civil

           Procedure 15: December 18, 2020;

       (d) Deadline for Defendants to join parties pursuant to Federal Rule of Civil Procedure

           15: December 18, 2020

       (e) Plaintiff’s expert-disclosure deadline: March 1, 2021;

       (f) Defendant’s expert-disclosure deadline: April 1, 2021;

       (g) Deadline for supplementing discovery/disclosures: As required by Rule 26(e)(1)(A);

       (h) Termination of discovery: June 1, 2021;

       (i) Motions relating to discovery: June 14, 2021;

       (j) All other motions: June 28, 2021;

       (k) Pretrial order:    Plaintiff to Defendant by: July 26, 2021;

                              Defendant to Court by: August 9, 2021.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition made

during the deposition in question. Requests by a party to change the timing or scope of

discovery, other than a mutual agreement to extend a deposition reached during the deposition,

must be made by motion and before the termination of discovery or the expiration of any

applicable deadline. Discovery must be completed on or before the termination of the discovery

deadline. A written discovery request must be propounded by a date which ensures that the


                                                                                    Scheduling Order
                                                                                         Page 2 of 3
       Case 1:20-cv-00945-KK-KRS Document 14 Filed 11/04/20 Page 3 of 3




response to that request is due on or before the discovery deadline. The parties are further

reminded that the cutoff for motions related to discovery does not relieve the party of the twenty-

one (21) day time period under Local Rule 26.6 to challenge a party’s objections to answering

discovery. The parties are encouraged to review Federal Rule of Civil Procedure 26(a)(2) to

ensure they properly disclose all testifying witnesses, not just those for whom a report is

required.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                     Scheduling Order
                                                                                          Page 3 of 3
